DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2021 has been entered.
 
Status of Claims
This action is in reply to the RCE, 1.132 declaration and arguments filed on September 30, 2021. Claim 1 is currently pending and has been examined.

Response to Arguments
1.132: The Applicant has filed a 1.132 affidavit by inventor as a new evidence in support of patentability (see MPEP 706.07(h)(II)). The affidavit under 37 CFR 1.132 filed on September 30, 2021 is sufficient to overcome the rejection of claim 1 based upon a specific reference applied under 35 U.S.C. 103. Specifically, US 20060034456 A1 (McGough) reference used in the previous 103 rejection is withdrawn.
103: The Applicant’s arguments and amendments have been fully considered but are not persuasive.

As such, due to the RCE filing, new grounds of rejection have been applied to address the claims and an updated 103 rejection is presented below that addresses the claims.

Claim Interpretation – Optional Language
Claim 1 recites the limitations “storing, upon execution of the consumer cash application on the consumer computing device, the issuer website as a choice in the consumer cash application” and “storing, upon execution of the merchant application on a merchant computer, the bank website as a default settlement bank in the merchant application”. These limitations state conditional actions “upon execution of the consumer cash application on the consumer computing device” and “upon execution of the merchant application on a merchant computer”. Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both the claimed and unclaimed options to determine the broadest interpretation of the claim. In the current claim 1, it can be logically determined that it is possible that “the issuer website” is not stored and “the bank website” is not stored. The actions in this instance are not defined. Therefore, 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claim 1 is directed to a process.

Claim 1 is directed to the abstract idea of financial entity interaction management which is grouped under commercial or legal interactions sub grouping within certain methods of organizing human activity grouping in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “registering an issuer … that issues electronically to the issuer an issuer open identification value, a first issuer master key and a second issuer master key”, “registering a bank … that issues electronically to the bank a bank open identification value, a first bank master key and a second bank master key”, “registering a consumer by … operating an issuer website for the issuer, receiving from the consumer a consumer personal identifier value and storing the consumer personal identifier value in association with a consumer record for the consumer in … coupled to … “providing electronically a consumer cash 
Furthermore, claim 1 is directed to the abstract idea of securing data using mathematical operations within mathematical relationships and calculations subgrouping within mathematical concepts grouping in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “encrypting by the consumer cash application the consumer authentication token, the first consumer master key and the second consumer master key using the PIN and storing encrypted versions of the consumer authentication token, the first consumer master key and the second consumer master key in a consumer storage on the consumer computing device, wherein encrypting by the consumer cash application includes: (i) creating a consumer random salt equal having a predetermined length matching a length of the first consumer master key and a length of the second consumer master key; (ii) performing a first position-digit-algebraic-function (PDAF) calculation using the PIN received by the consumer cash application as a first offset key and the consumer random salt as a first value key to create a consumer seed key; (iii) performing a 

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “central server”, “issuer webserver”, “cash issuer database”, “consumer computing device”, “consumer cash application”, “merchant application”, “bank webserver” represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular technological environment or field of use (see MPEP 2106.05 (f), (h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of financial entity interaction management and securing data using mathematical operations. As such, the additional elements do not integrate the abstract idea into a practical application.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of financial entity interaction management and securing data using mathematical operations using computer technology (e.g. the server, see specification as filed, ¶ [0026], [0038], [0041], [0091], [0106]). Therefore, the use of these additional elements do no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f), & (h)).

Hence claim 1 is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As per Lizardtech, claim 1 recites the genus (broad) and the specification only 

The claimed limitations (i.e.: “providing electronically a consumer cash application”, “storing, …, the issuer website as a choice in the consumer cash application”, “transmitting electronically the consumer authentication token …”, “receiving a personal identification number (PIN) by the consumer cash application, and encrypting by the consumer cash application …”, “publicly listing the consumer on a system website”, “providing electronically a merchant application”, “storing, …, the bank website …”, “transmitting electronically the merchant authentication token”, “receiving a merchant personal identification number (PIN) by the merchant application, and encrypting by the merchant application”, “publicly listing the merchant on the cash system website”)  do not recite the apparatus or computer that performs the steps. Therefore, the steps are broad enough to include all possible entities performing the steps. However, the Specification does not provide support for all possible entities performing the steps because the Specification describes the steps as being performed by one or more processors. Therefore, the Specification does not provide support for the full breadth of the claims. See MPEP 2163(II)(A)(3)(a)(ii); LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731 (Fed. Cir. 2005). (In 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 20090048979 A1 (Al-Herz) in view of US 20110029366 A1 (Bernstein) in view of US-.

As per claim 1, Al-Herz teaches,
registering an issuer using a central server that issues electronically to the issuer a issuer open identification value, a first issuer master key and a second issuer master key (¶ [0111], ¶ [0116]),
registering a bank using the central server that issues electronically to the bank a bank open identification value, a first bank master key and a second bank master key (¶ [0111], ¶ [0119], ¶ [0121]),
registering a consumer by an issuer webserver operating an issuer website for the issuer, receiving from the consumer a consumer personal identifier value and storing the consumer personal identifier value in association with a consumer record for the consumer in a cash issuer database coupled to the issuer webserver (¶ [0100], ¶ [0102]-[0105], [0208]),
providing electronically a consumer cash application to a consumer computing device of the consumer after registration of the consumer (¶ [0107]),
creating by the issuer webserver a consumer authentication token, a consumer open identification value, a first consumer master key and a second consumer master key (¶ [0112]),
transmitting electronically the consumer authentication token, the first consumer master key and the second consumer master key to the consumer cash application and to the central server (¶ [0116]),

providing electronically a merchant application to a merchant computer of the merchant after registration of the merchant (¶ [0107]),
creating by the bank webserver a merchant authentication token, a merchant open identification value, a first merchant master key and a second merchant master key (¶ [0112]),
transmitting electronically the merchant authentication token, the first merchant master key and the second merchant master key to the merchant application and the central server (¶ [0116]).

Al-Herz does not explicitly teach, however, Bernstein teaches,
a merchant (¶ [0084] “buyer and seller share the same entity”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Bernstein in Al-Herz since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because merchant as a buyer improves entity registration processing by consolidating registration processes to the same entity

Al-hertz does not explicitly teach, however, Elder teaches,
the consumer cash application (col. 6, lines 44-67),
the merchant application (col. 6, lines 44-67),
storing, upon execution of the consumer cash application on the consumer computing device, the issuer website as a choice in the consumer cash application (FIG. 2, col. 6, lines 44-67),
publicly listing the consumer on a system website using the consumer open identification value and the consumer personal identifier (FIG. 3, col. 7, lines 52-64),
storing, upon execution of the merchant application on a merchant computer, the bank website as a default settlement bank in the merchant application (FIG. 2, col. 6, lines 44-67),
publicly listing the merchant on the cash system website using the merchant open identification value and the merchant personal identifier (FIG. 3, col. 7, lines 52-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Elder in Al-Herz since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because persisting buyer, seller, and financial institution information improves multiple entity financial security by limiting repeat data entry.

Al-Herz does not explicitly teach, however, Cromer teaches,
receiving a personal identification number (PIN) by the consumer cash application (¶ [0068] “an application”), and encrypting [by the consumer cash application] the consumer authentication token, the first consumer master key and the second consumer master key using the PIN and storing encrypted versions of the consumer authentication token, the first consumer master key and the second consumer master key in a consumer storage on the consumer computing device includes (¶ [0069]),
receiving a personal identification number (PIN) [by the merchant application], and encrypting by the merchant application (¶ [0068] “an application”) the merchant authentication token, the first merchant master key and the second merchant master key using the PIN and storing encrypted versions of the merchant authentication token, the first merchant master key and the second merchant master key in a merchant storage on the merchant computer includes (¶ [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Cromer in Al-Herz since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because multiple entity financial security by 

Al-Herz does not explicitly teach, however, IBM teaches,
(i) creating a consumer random salt equal having a predetermined length matching a length of the first consumer master key and a length of the second consumer master key (¶ [0007] “a seed record”); (ii) performing a first position-digit-algebraic-function (PDAF) calculation using the PIN received by the consumer cash application as a first offset key and the consumer random salt as a first value key to create a consumer seed key (FIG. 3, steps 310, 315, ¶ [0072], [0093] “a QR code containing … PIN and two time based codes”, ¶ [0023] “composite code”); (iii) performing a second PDAF calculation using the consumer random salt as a second offset key and the consumer seed key as the second value key to create a first consumer encryption key (FIG. 3, steps 310, 315, ¶ [0072], [0093] “a QR code containing … PIN and two time based codes, ¶ [0023] “composite code”); and (iv) performing a modular add function of the first consumer encryption key and the consumer authentication token (¶ [0099] “the second required code could have been appended to the first one in the form at step 350”), the first consumer master key and the second consumer master key to create the encrypted versions of the consumer authentication token, the first consumer master key and the second consumer master key (¶ [0053] “constructing a composite code comprising said two or more different time-based codes”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Kemshall in Al-Herz since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because composite key improves transaction security by dividing vulnerabilities during the key generation process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692